

117 HRES 39 IH: Honoring the bravery and self-sacrifice by officers of the United States Capitol Police and other Federal, State, and local law enforcement agencies during the January 6, 2021, attack on the United States Capitol.
U.S. House of Representatives
2021-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 39IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2021Mr. Hill (for himself and Mr. Perlmutter) submitted the following resolution; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONHonoring the bravery and self-sacrifice by officers of the United States Capitol Police and other Federal, State, and local law enforcement agencies during the January 6, 2021, attack on the United States Capitol.Whereas, on Wednesday, January 6, 2021, during a joint session of Congress, an attack occurred on the United States Capitol, gravely threatening the physical well-being of the Vice President, members of the House of Representatives and the Senate along with hundreds of civilians located within and on the grounds of the Capitol Complex and the security of the Capitol Complex itself;Whereas United States Capitol Police officers and other law enforcement officers directly engaged the attackers, who were armed with explosives, metal pipes, chemical irritants, and other weapons;Whereas Officer Brian D. Sicknick of the United States Capitol Police sustained fatal injuries while engaging with the attackers and defending the United States Capitol;Whereas Officer Howard Liebengood of the United States Capitol Police died while off-duty after the attacks on the United States Capitol;Whereas more than 50 United States Capitol Police officers and Metropolitan Police Department of the District of Columbia officers sustained injuries during the attack on the United States Capitol; andWhereas no members of the House of Representatives or the Senate were injured during the attack due to the swift and courageous actions taken by members of the United States Capitol Police, the Metropolitan Police Department of the District of Columbia, and other Federal, State, and local law enforcement agencies: Now, therefore, be itThat the House of Representatives—(1)commends the examples of bravery and service-above-self demonstrated by officers of the United States Capitol Police, the Metropolitan Police Department of the District of Columbia, and the multiple Federal, State, and local law enforcement agencies and protective entities that joined alongside of them during the January 6, 2021, attack on the United States Capitol; and(2)honors the example of service and devotion to duty displayed by Officer Brian D. Sicknick and Officer Howard Liebengood of the United States Capitol Police.